 

Exhibit 10.75

Portions of this exhibit marked [*] are requested to be treated confidentially.

Execution Version

Dated September 29, 2010

 

 

Salix Pharmaceuticals, Inc.

- and -

CDC III, LLC

- and -

A general partnership

of

Craig Aronchick

William H. Lipshutz

and

Scott H. Wright

- and -

Novel Laboratories, Inc.

- and -

Actavis Inc.

 

 

SETTLEMENT AGREEMENT

(OSMOPREP®)

 

 



--------------------------------------------------------------------------------

 

This Settlement Agreement, dated as of September 29, 2010, is by and among:
Salix Pharmaceuticals, Inc., a California corporation (“Salix”), CDC III, LLC, a
Delaware limited liability company (“CDC III”; and, together with Salix, the
“Plaintiffs”); a general partnership of Craig Aronchick, William H. Lipshutz,
and Scott H. Wright (the “General Partnership”); Novel Laboratories, Inc., a
Delaware corporation (“Novel”); and Actavis Inc., a Delaware corporation
(“Actavis”). Salix, CDC III, the General Partnership, Novel, and Actavis are
each sometimes referred to herein individually as a “Party” and are referred to
collectively as the “Parties.”

WITNESSETH:

WHEREAS, Salix is the exclusive licensee in the United States (as defined below)
in the Field of Use (as defined below) of the ‘346 Patent (as defined below)
relating to and protecting OSMOPREP®, a pharmaceutical product indicated for
cleansing of the colon as a preparation for a colonoscopy procedure in adults 18
years of age and older; and

WHEREAS, Salix is the owner of the ‘075 Patent (as defined below) relating to
and protecting the OSMOPREP® product; and

WHEREAS, Salix markets OSMOPREP® in the United States pursuant to New Drug
Application (“NDA”) No. 21-892; and

WHEREAS, the Plaintiffs and Novel (collectively, the “Litigation Parties”) are
involved in litigation, Civil Action No. 3:08-04628 (FLW) (LGH) (D.N.J.) (the
“Action”) concerning, inter alia, the validity of the ‘346 Patent, as well as
the infringement by Novel of the ‘346 Patent resulting from Novel’s requesting
approval from the United States Food and Drug Administration (“FDA”) for the
distribution and sale of a generic version of Salix’s

 

2



--------------------------------------------------------------------------------

OSMOPREP® product prior to expiry of the ‘346 Patent pursuant to Abbreviated New
Drug Application (“ANDA”) No. 79-247; and

WHEREAS, in the absence of this Settlement Agreement, Salix would initiate a new
litigation proceeding relating to the infringement by Novel of the ‘075 Patent
that arises from Novel’s having requested approval from the FDA for the
distribution and sale of a generic version of Salix’s OSMOPREP product prior to
expiry of the ‘075 Patent pursuant to ANDA No. 79-247; and

WHEREAS, in the Action, the Plaintiffs have asserted claims against Novel; and

WHEREAS, in the Action, Novel has asserted defenses, counterclaims and/or
crossclaims against the Plaintiffs challenging the validity and/or infringement
of the ‘346 Patent; and

WHEREAS, Novel and Actavis have entered into certain arrangements in respect of
the subject matter of the Action that are sufficient to make Actavis a necessary
party to any settlement arrangements in respect of the Action; and

WHEREAS, the General Partnership, as the initial licensor of the ‘346 Patent to
Salix’s predecessor in interest, retains certain rights in respect of the ‘346
Patent that are sufficient to make the General Partnership a necessary party to
any settlement arrangements in respect of the Action; and

WHEREAS, the Parties now seek to resolve the Action without further litigation;

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties, intending to be legally bound, do
hereby agree as follows:

 

3



--------------------------------------------------------------------------------

 

ARTICLE 1: DEFINITIONS; INTERPRETATION

1.1. Capitalized terms used in this Settlement Agreement have the meanings
defined in the text hereof.

1.2. Unless the context requires otherwise, words referred to in the singular
include the plural and vice-versa, the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation”
(unless already present), the words “herein,” “hereof” and “hereunder,” and
words of similar import, will be construed to refer to this Settlement Agreement
in its entirety and not to any particular provision hereof, and the word “or” is
used in the inclusive sense (i.e., and/or).

1.3. All times referred to in this Settlement Agreement are local time in New
York, New York.

1.4. The term “Affiliate” means, with respect to a Person, any Person that
Controls, is Controlled by or is under common Control with such first Person.
For purposes of this definition only, “Control” means (a) to possess, directly
or indirectly, the power to direct the management or policies of a Person,
whether through ownership of voting securities, by contract relating to voting
rights or corporate governance or otherwise, or (b) to own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities,
or other voting ownership interest, of a Person.

1.5. The term “Ancillary Agreements” means the Sublicense Agreement and the
Supply Agreement.

1.6. The term “Approved OSMOPREP® Product” means any product that is approved
for distribution under NDA No. 21-892.

 

4



--------------------------------------------------------------------------------

 

1.7. The term “Business Day” means a day other than a Saturday or Sunday on
which the office of the clerk of the District Court is open for the conduct of
routine business.

1.8. The term “District Court” means the United States District Court in which
the Action is pending.

1.9. The term “Field of Use” means the field of colonic purgatives and
laxatives.

1.10. The term “Majority-Controlled Affiliate” (a) means, with respect to a
Person, any Person that owns, directly or indirectly, more than fifty percent
(50%) of the outstanding voting securities, or other voting ownership interest,
of such Person; any Person of which the first Person owns, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities,
or other voting ownership interest, of such Person; or any Person of which a
Person owning, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities, or other voting ownership interest, of the first
Person owns , directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities, or other voting ownership interest, of such
Person; and, (b) with respect to Novel, includes GAVIS Pharmaceuticals, LLC.

1.11. The term “Novel Proposed Product” means a drug product containing
monobasic sodium phosphate and dibasic sodium phosphate that refers to the
Approved OSMOPREP® Product as the reference-listed drug in an ANDA or pursuant
to an application under 21 U.S.C. § 355(b)(2).

1.12. The term “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or

 

5



--------------------------------------------------------------------------------

similar entity or organization, including a government or political subdivision,
department or agency of a government.

1.13. The term “Settlement Documents” means this Settlement Agreement, the
Consent Judgment, and the Ancillary Agreements.

1.14. The term “Start Date” has the meaning set forth in the Sublicense
Agreement.

1.15. The term “Sublicense Agreement” means the Sublicense Agreement, dated the
Signing Date, between Salix, CDC III, the General Partnership and Novel.

1.16. The term “Supply Agreement’ means the Supply Agreement, dated the Signing
Date, between Salix and Novel.

1.17. The term “Third Party” means any Person that is not a Party or an
Affiliate of a Party.

1.18. The term “‘346 Patent” means United States patent number 5,616,346.

1.19. The term “United States” means the United States of America, its
territories and possessions, including the Commonwealth of Puerto Rico.

1.20. The term “‘075 Patent” means United States patent number 7,687,075.

ARTICLE 2: CONSENT JUDGMENT

2.1. As soon as practicable but in any event no more than three (3) Business
Days after the date of signature of the last Party to sign this Settlement
Agreement (such date, the “Signing Date”), and subject to the confidentiality
provisions of Section 8.1, counsel for the Litigation Parties shall execute a
“Consent Judgment” in the form attached hereto as Exhibit A and shall file it in
the District Court.

2.2. If for any reason the District Court raises an objection to the Consent
Judgment as set forth in Exhibit A or requires that the Litigation Parties
modify the Consent

 

6



--------------------------------------------------------------------------------

Judgment before it will enter it as an order of the court, or if after ten
(10) Business Days the District Court has otherwise failed to enter the Consent
Judgment as an order of the court, the Parties agree to confer promptly in good
faith and to use commercially reasonable efforts to modify the Consent Judgment
or take such other action consistent with this Settlement Agreement and the
Ancillary Agreements as is required to secure entry of the Consent Judgment as
drafted or with agreed-upon modifications. If such commercially reasonable
efforts have failed to secure entry of the Consent Judgment within the thirty
(30) Business Days following the date on which the Consent Judgment is filed
with the District Court, then, notwithstanding anything herein to the contrary,
this Settlement Agreement shall be null and void and have no legal effect, save
for Section 6.1(a), (b), (c) and (d), Article 7, and all of Article 8 except
Sections 8.11 and 8.14(d), each of which provisions shall continue in full force
and effect.

2.3. The date on which the Consent Judgment is entered by the District Court,
whether with or without modification as provided for in Section 2.2, shall be
the “Consent Judgment Entry Date”.

ARTICLE 3: MUTUAL RELEASES

3.1. In settlement of disputed claims in the Action, and in consideration of the
representations, warranties and covenants contained in this Settlement
Agreement, subject to and effective only upon entry of the Consent Judgment
(whether with or without modification as provided for in Section 2.2), the
Plaintiffs, on behalf of themselves and their Affiliates and their and their
Affiliates’ respective predecessors, successors, assigns, agents, officers,
employees and representatives (collectively, the “Plaintiff Releasees”), and the
General Partnership, on behalf of itself and its Affiliates and its and their
Affiliates’ respective predecessors, successors, assigns, agents, officers,
employees and representatives (collectively, the “General Partnership
Releasees”), hereby fully, finally and irrevocably relinquish, release and
discharge Novel and its

 

7



--------------------------------------------------------------------------------

Affiliates and its and their respective predecessors, successors, assigns,
agents, officers, employees and representatives (collectively the “Novel
Releasees”) and Actavis and its Affiliates and its and their respective
predecessors, successors, assigns, agents, officers, employees and
representatives (collectively the “Actavis Releasees”) from any and all claims,
demands, damages, liabilities, obligations, and causes of action, known or
unknown, suspected or unsuspected, in law or at equity, that were asserted, or
that could have been asserted, by the Plaintiffs or any of the other Plaintiff
Releasees or by the General Partnership or any of the other General Partnership
Releasees in connection with a Novel Proposed Product or the Action and arising
before the Consent Judgment Entry Date.

3.2. In settlement of disputed claims in the Action, and in consideration of the
representations, warranties and covenants contained in this Settlement
Agreement, subject to and effective only upon entry of the Consent Judgment
(whether with or without the modification provided for in Section 2.2), Novel,
on behalf of itself and the other Novel Releasees, and Actavis, on behalf of
itself and the other Actavis Releasees, hereby fully, finally and irrevocably
relinquish, release and discharge the Plaintiff Releasees and the General
Partnership Releasees from any and all claims, demands, damages, liabilities,
obligations, and causes of action, known or unknown, suspected or unsuspected,
in law or at equity, that were asserted, or that could have been asserted, by
Novel or any of the other Novel Releasees or Actavis or any of the other Actavis
Releasees in connection with an Approved OSMOPREP® Product, a Novel Proposed
Product, the ‘346 Patent or the ‘075 Patent, or the Action and arising before
the Consent Judgment Entry Date.

 

8



--------------------------------------------------------------------------------

 

3.3. For the avoidance of ambiguity, the releases set forth in this Article 3 do
not apply to actions to enforce any requirements or provisions of this
Settlement Agreement or the other Settlement Documents.

ARTICLE 4: PATENT VALIDITY

4.1. Novel, for itself and the other Novel Releasees, and Actavis, for itself
and the other Actavis Releasees, acknowledge and agree that the ‘346 Patent
(a) is valid and enforceable in the Action and in any other or future cause of
action, litigation or proceeding, (b) would be currently infringed (and after
the Start Date would, in the absence of the grants set forth in Sections 2.1 of
the Sublicense Agreement, be then infringed) by the making, having made, use,
sale, offer to sell, or importation of any Novel Proposed Product in or for the
United States by or on behalf of Novel or the other Novel Releasees, and
(c) would be infringed by the making, having made, use, sale, offer to sell, or
importation of any Novel Proposed Product in or for the United States by or on
behalf of Actavis or the other Actavis Releasees.

4.2. Novel, for itself and the other Novel Releasees, and Actavis, for itself
and the other Actavis Releasees, acknowledge and agree that the ‘075 Patent
(a) is valid and enforceable in any future cause of action, litigation or
proceeding, (b) would be currently infringed (and after the Start Date would, in
the absence of the grants set forth in Section 2.2 of the Sublicense Agreement,
be then infringed) by the making, having made, use, sale, offer to sell, or
importation of any Novel Proposed Product in or for the United States by or on
behalf of Novel or the other Novel Releasees, and (c) would be infringed by the
making, having made, use, sale, offer to sell, or importation of any Novel
Proposed Product in or for the United States by or on behalf of Actavis or the
other Actavis Releasees.

4.3. Novel, for itself and the other Novel Releasees, and Actavis, for itself
and the other Actavis Releasees, agree not to challenge or otherwise dispute or
contest, and not

 

9



--------------------------------------------------------------------------------

to assist others, whether directly or indirectly, in challenging or otherwise
disputing or contesting, in any litigation or other proceeding, (a) the
validity, enforceability or patentability of the ‘346 Patent or ‘075 Patent or
(b) the infringement of the ‘346 Patent or ‘075 Patent by the making, having
made, use, sale, offer to sell, or importation of any Novel Proposed Product in
or for the United States.

4.4. Nothing in Section 4.3 shall prohibit Novel or any other Novel Releasees or
Actavis or any other Actavis Releasees from making any disclosure required to be
made by it in response to a Third Party-initiated order of a court of competent
jurisdiction or other governmental body of a country or any political
subdivision thereof of competent jurisdiction. In respect of any such disclosure
that in the absence of this Section 4.4 would be prohibited or restricted by
Section 4.3, the disclosing Person shall, if permitted by law, first have given
notice to the Plaintiffs and the General Partnership and have given the
Plaintiffs and the General Partnership a reasonable opportunity to quash such
order or to obtain a protective order requiring that information the disclosure
of which would in the absence of this Section 4.4 be prohibited or restricted by
Section 4.3 be held in confidence by such court or governmental body or, if
disclosed, be used only for the purposes for which the order was issued. If a
disclosure order is not quashed or a protective order is not obtained,
information the disclosure of which would in the absence of this Section 4.4 be
prohibited or restricted by Section 4.3 that is disclosed in response to such
court or governmental order shall be limited to that information that is legally
required to be disclosed in such response to such court or governmental order.

ARTICLE 5: COVENANTS

5.1. Novel, for itself and the other Novel Releasees, and Actavis, for itself
and the other Actavis Releasees, hereby covenant not to sue, not to assign to
any other entity a right to sue, and not to authorize any other entity to sue,
any Plaintiff Releasee or any General

 

10



--------------------------------------------------------------------------------

Partnership Releasee for any claim, counterclaim, demand, cause of action, suit,
damages, debt, liability, obligation, right, or set-off of any kind or
description whatsoever, including costs, expenses, and attorneys’ fees related
thereto or arising therefrom (collectively, “Losses”), known or unknown,
suspected or unsuspected, in law or at equity, that were asserted or that could
have been asserted by Novel or any other Novel Releasee or Actavis or any other
Actavis Releasee in connection with an Approved OSMOPREP® Product, a Novel
Proposed Product, the ‘346 Patent, the ‘075 Patent, or the Action and arising
before the Consent Judgment Entry Date.

5.2. Novel, for itself and the other Novel Releasees, hereby covenants that
neither it nor any other Novel Releasee will, and Actavis, for itself and the
other Actavis Releasees, hereby covenants that neither it nor any other Actavis
Releasee will, directly or indirectly, (a) at any time beginning with the
Consent Judgment Entry Date and ending at 12:01 a.m. on the Start Date, make,
have made, use, sell, offer to sell, import or distribute in or for the United
States, or (b) at any time beginning with the Signing Date and ending at 12:01
a.m. on the Start Date, authorize or encourage others to make, have made, use,
sell, offer to sell, import or distribute in or for the United States, or
indemnify others regarding or participate in the profits of others arising from
the sale in or for the United States of, in the case of both clauses (a) and
(b), any Novel Proposed Product, provided that Novel may make commercially
reasonable preparations to sell Product (as defined in the Sublicense Agreement)
as of the Start Date by (i) initiating manufacture of Product not more than [*]
([*]) days before the date on which the Start Date can be reasonably anticipated
by Novel to occur and (ii) initiating offers for sale of Product not more than
[*] ([*]) days before the date on which the Start Date can be reasonably
anticipated by Novel to occur.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

11



--------------------------------------------------------------------------------

 

5.3. The Plaintiffs and the General Partnership, for themselves and the other
Plaintiff Releasees and General Partnership Releasees, hereby covenant,
severally and not jointly, not to sue, not to assign to any other entity a right
to sue, and not to authorize any other entity to sue, any Novel Releasee or
Actavis Releasee for Losses, known or unknown, suspected or unsuspected, in law
or at equity, that were asserted or that could have been asserted by the
Plaintiffs or any of the other Plaintiff Releasees or General Partnership or any
of the other General Partnership Releasees in connection with a Novel Proposed
Product or the Action and arising before the Consent Judgment Entry Date.

5.4. For the avoidance of ambiguity, the covenants set forth in this Article 5
do not apply to actions to enforce any requirements or provisions of this
Settlement Agreement or the other Settlement Documents.

ARTICLE 6: REPRESENTATIONS AND WARRANTIES

6.1. Each Party represents and warrants to the other Parties that:

(a) Such Party (i) is duly formed and in good standing under the laws of the
jurisdiction of its formation, (ii) has the power and authority and the legal
right to enter into this Settlement Agreement and perform its obligations
hereunder, and (iii) has taken all necessary action on its part required to
authorize the execution and delivery of this Settlement Agreement and the
performance of its obligations hereunder.

(b) This Settlement Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditor

 

12



--------------------------------------------------------------------------------

rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered in a proceeding at law or equity.

(c) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Settlement Agreement and
the performance of its obligations hereunder have been obtained.

(d) The execution and delivery of this Settlement Agreement and the performance
of such Party’s obligations hereunder, (i) to the knowledge of such Party, do
not and will not conflict with or violate any requirement of Applicable Law,
(ii) do not and will not conflict with or violate any provision of the articles
of incorporation or bylaws of such Party, and (iii) do not and will not conflict
with, violate, or breach, or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such Party
is bound.

(e) Such Party is duly authorized to act for and to bind all Persons on behalf
of which it purports to be acting in respect of the provisions of Articles 3, 4
and 5.

Notwithstanding anything else in this Section 6.1 to the contrary, neither the
General Partnership nor CDC III makes the representation set forth in clause
(i) of Section 6.1(d).

6.2. Novel represents and warrants to the Plaintiffs and the General Partnership
that Novel owns all right, title and interest in and to ANDA No. 79-247, no
other person or entity has any rights under ANDA No. 79-247, and Novel has not
transferred or assigned (a) any of its rights under ANDA No. 79-247 to any other
Person or (b) any of its claims, rights, causes of action, counterclaims or
defenses that are covered by the releases granted by it hereunder to any other
Person. The Parties hereby acknowledge and agree that the

 

13



--------------------------------------------------------------------------------

arrangement between Novel and Actavis, a copy of which was produced to the
Plaintiffs’ litigation counsel, pursuant to which Novel “shall grant to Actavis
. . . an exclusive license to the Product, with the right to promote,
distribute, market and sell such Product in the Territory”, constitutes a
distributor relationship for the Product as contemplated by Section 2.3(b) of
the Sublicense Agreement and does not constitute a breach of the representation
and warranty made by Novel under the first sentence of this Section 6.2. For the
avoidance of doubt, the provisions of the preceding sentence (a) do not
constitute the consent of the Plaintiffs or the General Partnership to anything
other than the distributor relationship for the Product between Novel and
Actavis contemplated by Section 2.3(b) of the Sublicense Agreement and (b) shall
not operate to expand the rights of Novel or Actavis in any respect beyond the
right to put into place the distributor relationship for the Product between
Novel and Actavis contemplated by Section 2.3(b) of the Sublicense Agreement.

6.3. Novel and Actavis represent and warrant to the Plaintiffs and the General
Partnership that neither Novel nor Actavis nor any of their Affiliates has
discussed with any Third Party (other than Novel’s or Actavis’s respective
attorneys and other licensed professional advisors) any aspect of the
negotiations of this Settlement Agreement or the other Settlement Documents or
any of the terms or conditions hereof or thereof.

6.4. No Party makes any express or implied warranties that any product or
process can be made, used, sold, offered for sale, imported or distributed
without infringing intellectual property rights owned or controlled by Third
Parties.

ARTICLE 7: NOTIFICATION OF SETTLEMENT AGREEMENT

TO THE FEDERAL TRADE COMMISSION AND DEPARTMENT OF JUSTICE

7.1. Within ten (10) Business Days following the Signing Date, the Parties shall
comply with the requirements of Title XI, Subtitle B of the Medicare
Prescription Drug,

 

14



--------------------------------------------------------------------------------

Improvement, and Modernization Act of 2003, Pub. L. No. 108-173 (the “Act”) in
respect of this Settlement Agreement and the transactions contemplated hereby by
filing or causing to be filed all necessary documents with the U.S. Federal
Trade Commission (“FTC”) and the Antitrust Division of the U.S. Department of
Justice (“DOJ;” and together with the FTC, the “Agencies”).

7.2. The Parties shall use all commercially reasonable efforts to coordinate the
filings contemplated by Section 7.1 and any responses thereto, to make such
filings promptly and to respond promptly to any requests for additional
information made by either of the Agencies, and to coordinate any necessary or
desirable joint presentations. Each Party reserves the right to communicate with
the Agencies regarding such filings as it believes appropriate. Each Party shall
keep the other informed of such communications (unless otherwise directed by
either of the Agencies).

7.3. The provisions of this Article 7 are in all respects subject to the
provisions of Article 8.

ARTICLE 8: GENERAL PROVISIONS

8.1. Confidentiality. Except as (a) required by statute, ordinance or
regulation, (b) required pursuant to compulsory legal process, (c) necessary for
the exercise of the rights granted to the Parties under this Settlement
Agreement or the other Settlement Documents, or (d) as expressly permitted under
this Section 8.1, none of the Parties nor their Affiliates shall publicly
announce or otherwise disclose to Third Parties any of the terms of this
Settlement Agreement or the Ancillary Agreements without the prior written
approval of the other Parties, not to be unreasonably withheld or delayed.
Except as otherwise provided in this Section 8.1, the Parties shall only release
public announcements of the execution of this Settlement Agreement and the other
Settlement Documents in forms to be mutually agreed by the Parties. If a Party
is disclosing information relating to this Settlement Agreement or the

 

15



--------------------------------------------------------------------------------

Ancillary Agreements because it is required to do so to comply with a statute,
ordinance or regulation or compulsory legal process, including its reporting
requirements under the Securities Exchange Act of 1934, as amended, or as
contemplated by Article 7, such Party intending to make such disclosure shall
give the other Parties at least [*] ([*]) Business Days’ prior notice in writing
of the text of the intended disclosure, unless such statute, ordinance,
regulation or compulsory legal process would require earlier disclosure, in
which event the notice shall be provided as early as practicable. A Party that
determines that it is required to file this Settlement Agreement or the
Ancillary Agreements with the Securities and Exchange Commission or any other
governmental authority, except the Agencies pursuant to Section 7.1, shall
request confidential treatment with respect to the terms of this Settlement
Agreement and the Ancillary Agreements, shall consult in good faith with the
other Parties regarding such confidential treatment and shall use commercially
reasonable efforts to have redacted from any publicly available version such
provisions as the Parties may agree. Notwithstanding anything to the contrary
above, (a) the Plaintiffs or any of them may disclose the terms of this
Settlement Agreement and the other Settlement Documents to Third Parties in
connection with patent litigation involving the ‘346 Patent and ‘075 Patent or
in connection with settlement discussions and agreements with alleged infringers
of the ‘346 Patent and ‘075 Patent, subject to such Third Parties undertaking to
keep the terms of this Settlement Agreement and the Ancillary Agreements
strictly confidential in accordance with the terms hereof, and (b) each Party
may disclose the terms of this Settlement Agreement and the other Settlement
Documents to its respective Affiliates, and its and their respective insurers,
lenders, attorneys and accountants and prospective and actual acquirers, subject
to such Affiliates, insurers, lenders, attorneys and accountants and acquirers
being bound by reasonable confidentiality obligations.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

16



--------------------------------------------------------------------------------

 

8.2. Assignment. This Settlement Agreement, including the obligations of the
Parties under the Consent Judgment, shall be binding upon and shall inure to the
benefit of each Party hereto, and each of its successors and permitted assigns.
Except as otherwise provided herein, no Party shall have the power to assign or
otherwise transfer this Settlement Agreement or any interest herein or right
hereunder without the prior written consent of the other Parties, and any such
purported assignment, transfer or attempt to assign or transfer any interest
herein or right hereunder shall be void and of no effect. Notwithstanding the
foregoing, any Party may, upon written notice to the other Parties but without
obtaining the other Parties’ consent, assign its rights and obligations under
this Settlement Agreement to any of its Majority-Controlled Affiliates, to any
lender providing financing to that Party or its Affiliates for collateral
security purposes, or to any successor in interest to that Party’s entire
business or to its Approved OSMOPREP® Product or Novel Proposed Product
business, as the case may be, provided that (a) notwithstanding any such
assignment, such Party shall remain liable for its and its assignee’s
performance under this Settlement Agreement; (b) no such assignment shall in any
manner limit or impair the obligations of that Party hereunder; and
(c) following a transfer by a Party to its Majority-Controlled Affiliate, any
subsequent transaction (other than one that would result in the transfer of this
Settlement Agreement back to the assigning Party) that would cause such
Majority-Controlled Affiliate to cease to be a Majority-Controlled Affiliate of
such Party shall be deemed to be an assignment of this Settlement Agreement
requiring consent hereunder.

8.3. Governing Law and Jurisdiction. This Settlement Agreement and the rights
and obligations of the Parties under this Settlement Agreement shall be governed
and construed in accordance with the laws of the State of New York, without
regard to its choice of law or conflicts of law principles that might otherwise
refer construction or interpretation of this

 

17



--------------------------------------------------------------------------------

Settlement Agreement to the substantive law of another jurisdiction. Actavis
submits to the jurisdiction of the District Court for the purposes of
enforcement of this Settlement Agreement against it and hereby waives any and
all defenses based on personal jurisdiction or venue to the maintenance of any
such action in the District Court.

8.4. Relief in the Event of Breach. Novel and Actavis, for themselves and their
Affiliates, acknowledge and agree that the restrictions set forth herein on the
manufacture, use, sale, offer to sell, importation and distribution of any Novel
Proposed Product are reasonable and necessary to protect the legitimate
interests of the Plaintiffs and the General Partnership, that the Plaintiffs and
the General Partnership would not have entered into this Settlement Agreement in
the absence of such restrictions, and that any breach or threatened breach of
those restrictions will result in irreparable injury to the Plaintiffs and the
General Partnership for which there will be no adequate remedy at law.
Accordingly, if either Novel or Actavis breaches its undertakings in Sections
4.3, 5.1 or 5.2 of this Settlement Agreement, in addition to any other remedy
the Plaintiffs or the General Partnership may have at law or in equity, the
Plaintiffs and the General Partnership or any of them, upon a showing of such
breach, shall be entitled to a preliminary and permanent injunction to prevent
the continuance of such breach. In the event that either Novel or Actavis
breaches its undertakings in Sections 4.3, 5.1 or 5.2, the Plaintiffs and the
General Partnership reserve, and Novel and Actavis and their Affiliates so
acknowledge, the right to seek damages, including enhanced damages, and other
remedies for patent infringement to the full extent of the law. In the event of
such breach, the Plaintiffs and the General Partnership shall not be obligated
to post any bonds as a condition to securing injunctive relief, and shall not be
required to demonstrate that the balance of hardships supports the entry of
injunctive relief.

 

18



--------------------------------------------------------------------------------

 

8.5. Waiver. No waiver of a breach or failure of a condition contained in or
granted by the provisions of this Settlement Agreement shall be effective unless
it is in writing and signed by the Party waiving the breach or failure. No
waiver of any breach or failure shall be deemed a waiver of any other breach or
failure, whether or not similar, nor shall any waiver constitute a continuing
waiver unless the writing so specifies.

8.6. Legal Advice. Each Party and its counsel have participated fully in the
review and revision of this Settlement Agreement. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting Party shall
not apply in interpreting this Settlement Agreement.

8.7. Enforceability. If a court of competent jurisdiction holds any provision of
this Settlement Agreement to be illegal, unenforceable, or invalid, in whole or
in part for any reason, the Parties agree to use commercially reasonable efforts
to negotiate a provision, in replacement of the provision held illegal,
unenforceable, or invalid, that is consistent with applicable law and
accomplishes, as nearly as possible, the original intention of the Parties with
respect thereto.

8.8. Admissibility. Until the Consent Judgment Entry Date and after a Settlement
Termination Event (as hereinafter defined) occurs, (a) neither the provisions of
this Settlement Agreement or any other Settlement Document nor this Settlement
Agreement or the other Settlement Documents themselves may be offered into
evidence, or be referred to in any testimonial or other evidence, by any Party
or any of its Affiliates at any trial, action or other proceeding pertaining to
the subject matter hereof, except (in respect of the period after a Settlement
Termination Event occurs) as may be reasonably necessary to correct any record
of such disclosures that was created before the Settlement Termination Event
occurred and (b)

 

19



--------------------------------------------------------------------------------

nothing herein shall be construed as an admission or waiver by any Party or any
of its Affiliates as to any factual or legal matter. The foregoing restrictions
in this Section 8.8 shall apply outside the United States. For the avoidance of
ambiguity, (a) in the event there is no Consent Judgment Entry Date, then the
provisions of this Section 8.8 shall apply forever; and (b) once a Settlement
Termination Event occurs, then the provisions of this Section 8.8 shall apply
forever thereafter. The provisions of this Section 8.8 do not apply to actions
brought solely (a) to enforce the performance, prior to this Settlement
Agreement becoming null and void pursuant to the provisions of Section 2.2, of
any requirements or provisions set forth in Article 2 or Section 5.2 or (b) to
enforce the performance of Section 6.1(a), (b), (c) and (d), Article 7, and all
of Article 8 except Section 8.11.

8.9. Entire Agreement. This Settlement Agreement and Exhibit A, together with
the other Settlement Documents, constitutes the final, complete, and exclusive
statement of the terms of the agreement between the Plaintiffs and the General
Partnership, on the one hand, and Novel and Actavis, on the other hand,
pertaining to the subject matter thereof and supersede all prior and
contemporaneous understandings or agreements of the Plaintiffs and the General
Partnership, on the one hand, and Novel and Actavis, on the other hand. The
Plaintiffs and the General Partnership, on the one hand, and Novel and Actavis,
on the other hand, confirm that they are not relying on any representations,
warranties or undertakings of the other except as set forth in this Settlement
Agreement and the other Settlement Documents.

8.10. Modification. No terms or conditions of this Settlement Agreement shall be
varied or modified by any prior or subsequent statement, conduct or act of any
Party, except that the Parties may supplement, amend, or modify this Settlement
Agreement by a subsequent written agreement executed by the Parties through
their authorized representatives.

 

20



--------------------------------------------------------------------------------

 

8.11. Return of Confidential Documents. The Parties hereby agree that, within
fourteen (14) days after the Consent Judgment Entry Date, they shall return to
the producing party all “Confidential” and “Attorneys’ Eyes Only” material as
designated under the Stipulated Discovery Confidentiality Order governing the
Action, or shall certify in writing that any such materials have been destroyed,
provided, however, that counsel may retain complete copies of all transcripts
and pleadings including any exhibits attached thereto for archival purposes.

8.12. Limitation of Rights Granted. Except for the rights, agreements and
covenants specifically granted pursuant to this Settlement Agreement and the
Ancillary Agreements, no other rights, agreements or covenants are granted or
implied by this Settlement Agreement.

8.13. Notices. All notices, requests, demands, or other communications under
this Settlement Agreement shall be in writing. Notice shall be sufficiently
given (and shall be deemed to be duly given upon receipt) by delivery in person,
by facsimile or by overnight delivery service maintaining records of receipt to
the respective Party at the address(es) specified for it below, or in each case
such other address(es) as such Party may hereafter specify by notice to the
other Parties. Addresses for purpose of giving notice are as follows:

If to Salix:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Dr.

Morrisville, NC 27560-8404

U.S.A.

Attention: General Counsel

Facsimile: (919) 862-1095

 

21



--------------------------------------------------------------------------------

 

If to CDC III:

CDC III, LLC

47 Hulfish, Suite 310

Princeton, NJ 08540

U.S.A.

Attention: General Counsel

Facsimile:                                          
                                                

If to the General Partnership:

ALW Partnership

8th and Spruce Streets

Philadelphia, Pennsylvania 19107

U.S.A.

Attention: Craig Aronchick, M.D.

Fax: (215) 829-3020

If to Novel:

Novel Laboratories, Inc.

400 Campus Dr.

Somerset, NJ 08873

U.S.A.

Attention: President

Fax: (908) 603-6060

If to Actavis:

Actavis Inc.

60 Columbia Road

Building B

Morristown, NJ 07960

U.S.A.

Attention: Legal Department

8.14. Certain Events.

(a) Novel and Actavis may, by notice to Plaintiffs and the General Partnership,
terminate Sections 3.2, 4.1, 4.2, 4.3, 5.1 and 5.2 of this Settlement Agreement
and paragraphs 5, 6, 7 and 8 of the Consent Judgment (any such termination, a
“Settlement

 

22



--------------------------------------------------------------------------------

Termination Event”) in the event that any one of the following circumstances has
occurred and is at the time of such notice continuing: (i) any permanent and
full withdrawal of the Approved OSMOPREP® Product from the United States market;
(ii) any termination of the Supply Agreement by Salix pursuant to
Section 6.2(a)(i) or (b)(iii) thereof or by Novel pursuant to Section 6.2(b)(i),
(ii) or (iii) thereof; (iii) from and after [*], any failure to have achieved
qualification of Novel to supply product to Salix as contemplated by Section 2.1
of the Supply Agreement, so long as such failure is not attributable to any
material extent to the failure of Novel to have fulfilled its obligations under
Section 2.1 of the Supply Agreement; or (iv) any breach by the Plaintiffs or the
General Partnership of any of their respective obligations under Section 2 or
Section 3.5 of the Sublicense Agreement that has not been cured in all material
respects within [*] ([*]) days (or, if the breach is not reasonably curable
within such [*] ([*]) day period, such period as may be reasonably required to
permit an appropriate cure so long as the breaching Party is at all times during
such period using its best efforts to effect such cure) following notice by
Novel to the Plaintiffs and the General Partnership of such breach.

(b) Upon a Settlement Termination Event, the provisions of Sections 3.1 and 5.3
shall be automatically terminated without further action by any Party.

(c) For the avoidance of doubt, following a Settlement Termination Event, the
provisions of Sections 3.1, 3.2, 4.1, 4.2, 4.3, 5.1, 5.2 and 5.3 of this
Settlement Agreement and paragraphs 5, 6, 7 and 8 of the Consent Judgment shall
be deemed terminated and without effect ab initio and shall not after the
Settlement Termination Event be enforceable by any Party hereto, including in
respect of matters occurring prior to the Settlement Termination Event.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

23



--------------------------------------------------------------------------------

 

(d) Salix shall give prompt written notice to Actavis of any exercise by Salix
of its right to terminate the Supply Agreement pursuant to Section 6.2(b)(i)
thereof. In the event that within five (5) business days of the date of the
giving of Salix’s notice Actavis should by notice to Salix indicate its desire
to succeed to Novel’s rights and obligations under the Supply Agreement, then
Salix shall thereafter, for a period of not less than ten (10) days, discuss in
good faith with Actavis the arrangements upon which Actavis might succeed to
Novel’s rights and obligations under the Supply Agreement. During such ten
(10)-day period, Salix shall not enter into any binding commitment with any
Third Party for the manufacture and supply of Product (as such term in defined
in the Supply Agreement). In the event that Salix and Actavis are unable during
such ten (10)-day period to reach agreement upon the terms upon which Actavis
could succeed to Novel’s rights and obligations under the Supply Agreement, then
the provisions of this Section 8.14(d) shall not thereafter limit or constrain
Salix’s right and ability to make such arrangements for the supply of Product,
whether with Actavis or any other person, as Salix may determine. In the event
that Salix and Actavis should reach an agreement to the effect that Actavis will
succeed to Novel’s rights and obligations under the Supply Agreement, then Novel
shall use its best efforts promptly to assist Salix to qualify Actavis (or such
third party manufacturer as Salix and Actavis may designate) to manufacture
Product to meet Salix’s requirements and shall promptly grant to Actavis (or
such third party manufacturer), on a royalty-free, non-exclusive basis, such
licenses, and provide to Actavis (or such third party manufacturer), free of
charge, such technical assistance, as Actavis (or such third party manufacturer)
may require in order to manufacture Product to the then-current Specifications
(as defined in the Supply Agreement) in accordance with the then-current
manufacturing process for

 

24



--------------------------------------------------------------------------------

Product, including full technology transfer of the then-current manufacturing
process for Product, as well as, at Salix’s option and cost, such inventories of
Materials (as defined in the Supply Agreement) as are necessary to effect such
qualification and technology transfer and enable Salix to obtain uninterrupted
supply of Product.

8.15. Counterparts. This Settlement Agreement may be executed in any number of
counterparts, and each counterpart shall be deemed an original instrument, but
all counterparts together shall constitute but one agreement. An executed
signature page of this Settlement Agreement delivered by facsimile transmission
or by electronic mail in “portable document format” (“.pdf”) shall be as
effective as an original executed signature page.

[Remainder of this page intentionally left blank.]

 

25



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, through their authorized officers, have
executed this Settlement Agreement to be effective as of the Signing Date.

 

Salix Pharmaceuticals, Inc.     Novel Laboratories, Inc. By:  

/s/ Carolyn J. Logan

    By:  

/s/ Veerappan S. Subramanian

Name:  

Carolyn J. Logan

    Name:  

Veerappan S. Subramanian

Title:  

President and CEO

    Title:  

President and CEO

Date:  

September 29, 2010

    Date:  

September 29, 2010

CDC III, LLC     Actavis Inc. By:  

/s/ David Ramsay

    By:  

/s/ Douglas Boothe

Name:  

David Ramsay

    Name:  

Douglas Boothe

Title:  

 

    Title:  

CEO

Date:  

September 29, 2010

    Date:  

September 29, 2010

As partners in a general partnership:      

/s/ Craig Aronchick

      Craig Aronchick, M.D.       Date:  

September 29, 2010

     

/s/ William H. Lipshutz

      William H. Lipshutz, M.D.       Date:  

September 29, 2010

     

/s/ Scott H. Wright

      Scott H. Wright, M.D.       Date:  

September 29, 2010

     

[Signature page to Osmoprep Settlement Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A: CONSENT JUDGMENT

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

 

 

  X   SALIX   :   PHARMACEUTICALS, INC.   :   and CDC III,
LLC,                 :   :     :   Plaintiffs,   :  

v.

  :               Civil Action No. 3:08-04628 (FLW) (LGH) NOVEL LABORATORIES,
INC.,   :     :   Defendant.   :  

 

 

  X  

CONSENT JUDGMENT

Plaintiffs Salix Pharmaceuticals, Inc. (hereinafter “Salix”) and CDC III, LLC
(hereinafter “CDC III”), and defendant Novel Laboratories, Inc. (hereinafter
“Novel”) have agreed to terms and conditions representing a negotiated
settlement of this action and have set forth those terms and conditions in a
Settlement Agreement among Salix; CDC III; the general partnership of Craig
Aronchick, William H. Lipshutz, and Scott H. Wright (the “General Partnership”);
Novel; and Actavis Inc. (“Actavis”); a Sublicense Agreement among Salix, CDC
III, the General Partnership, and Novel; and a Supply Agreement between Salix
and Novel. Accordingly, Salix, CDC III and Novel, by their respective
undersigned attorneys, hereby stipulate and consent to the entry of a judgment
and an injunction in this action pursuant to Fed. R. Civ. P. 41(a)(2) as
follows:

The Court HEREBY ORDERS, ADJUDGES AND DECREES:

1. This Court has jurisdiction over the subject matter of this action and
personal jurisdiction over the parties.



--------------------------------------------------------------------------------

 

2. The term “Affiliate” means with respect to a Person, any Person that
Controls, is Controlled by or is under common Control with such first Person.
For purposes of this definition only, “Control” means (a) to possess, directly
or indirectly, the power to direct the management or policies of a Person,
whether through ownership of voting securities, by contract relating to voting
rights or corporate governance or otherwise, or (b) to own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
or other ownership interest of a Person.

3. The term “Approved OSMOPREP® Product” means any product that is approved for
distribution in the United States under New Drug Application No. 21-892.

4. The term “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

5. Novel, for itself and its Affiliates and its and their respective
predecessors, successors, assigns, agents, officers, employees and
representatives (collectively the “Novel Releasees”), has acknowledged and
agreed that United States patent number 5,616,346 (the “‘346 Patent”) is valid
and enforceable.

6. In any other or future cause of action or litigation, Novel shall not dispute
that the ‘346 Patent is enforceable and valid.

7. Novel, for itself and the other Novel Releasees, has acknowledged and agreed
that (absent a valid license granting rights thereunder) the ‘346 Patent would
be infringed by the making, having made, use, sale, offer to sell, or
importation of a drug product that refers to the



--------------------------------------------------------------------------------

Approved OSMOPREP® Product as the reference-listed drug in an Abbreviated New
Drug Application or pursuant to an application under 21 U.S.C. § 355(b)(2) (an
“Infringing Product”) in or for the United States.

8. Novel, including any of its successors and assigns, is enjoined, either
directly or indirectly, on its own part or through any Affiliate, officer,
agent, servant, employee or attorney, or through any person in concert or
coordination with Novel, from making, having made, using, selling, offering to
sell, or importing any Infringing Product in or for the United States, except
solely as and to the extent specifically authorized by the Sublicense Agreement.

9. The provisions of paragraphs 5, 6, 7 and 8 of this Consent Judgment may be
terminated by Novel in accordance with the provisions of Section 8.14(a) of the
Settlement Agreement, and, in such instance, those provisions of this Consent
Judgment shall not have any res judicata effect.

10. The provisions of paragraphs 5, 6, 7 and 8 of this Consent Judgment
notwithstanding, the Plaintiffs have agreed that (a) Novel may continue to
maintain its paragraph IV certification for its pending Abbreviated New Drug
Application No. 79-247 (the “Pending ANDA”), (b) Novel may continue to pursue
and obtain final FDA approval of the Pending ANDA at the expiration of the
thirty (30) month period prescribed by 21 U.S.C. § 355(c)(3)(C), and (c) they
will not in any way interfere with or oppose the approval of the Pending ANDA.

11. In the event of breach or violation of the terms of this Consent Judgment,
jurisdiction and venue for an action for preliminary and permanent injunctions
against the breaching conduct exists in this court, and all parties hereby waive
any and all defenses based on personal jurisdiction and venue.

12. All claims and counterclaims in this action are dismissed, without
prejudice.



--------------------------------------------------------------------------------

 

13. Compliance with this Consent Judgment may be enforced by the parties and
their respective successors in interest or assigns.

14. This Court retains jurisdiction to enforce or supervise performance under
this Consent Judgment and the aforesaid Settlement Agreement, Sublicense
Agreement and Supply Agreement.

15. Each party shall bear its own costs and attorneys’ fees.

 

 

Hon. Freda L. Wolfson, U.S.D.J.

We consent to the form and entry of the foregoing Consent Judgment.

 

Dated:       Dated:   By:  

 

    By:  

 

  [Insert appropriate signature block]       [Insert appropriate signature
block]   Attorneys for plaintiff       Attorneys for defendant   Salix
Pharmaceuticals, Inc.       Novel Laboratories, Inc. Dated:         By:  

 

        [Insert appropriate signature block]         Attorneys for plaintiff    
    CDC III, LLC      